             IN THE XmiTED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION




MARLIECIA BENDER,


     Plaintiff,

            V.                                          CV 118-054


URBAN OUTFITTERS, INC.,

        Defendant.




                                      ORDER



    Before the Court are the following motions: (1) Defendant's

Motion to Compel Arbitration                and Stay Action (Doc. 27); (2)

Plaintiff s Motion to Dismiss Compel Arbitration and Stay Action

(Doc. 29); and Plaintiff's Motion for Arbitration (Doc. 32).

     On    August     10,     2018,    Defendant       Urban    Outfitters,      Inc.

fDefendant") filed its motion to compel arbitration citing to a

certain    "Mutual       Arbitration      Agreement."          Defendant    contends

Plaintiff Marliecia Bender ("Plaintiff") executed the agreement.

Defendant also requests that the Court stay this case pending

arbitration.


     In    response.      Plaintiff,      acting pro se, filed            her   motion

seeking    to    dismiss     Defendant's      motion   to   compel       arbitration.

Plaintiff's      motion     to    dismiss     Defendant's       motion     to   compel

arbitration      is   more       properly    interpreted       as   a    response   in

opposition to Defendant's motion.              See S.E.C. v. Elliot, 953 F.2d

1560,    1582    (11th    Cir.    1992)     ("When   interpreting . . . pro         se
papers, the Court should use common sense to determine what relief

the party desires.").         But after filing her motion to dismiss,

Plaintiff    filed   her    own    Motion   for   Arbitration       stating,   "I,

Marliecia Bender, will go to arbitration."              Plaintiff, therefore,

expressly    consents to         arbitration,     and   the   Court determines

arbitration is proper.^

     Accordingly, it IS HEREBY ORDERED that Defendant's Motion to

Compel     Arbitration     and    Stay   Action     (Doc.     27)   is   GRANTED,

Plaintiff's Motion to Dismiss Compel Arbitration and Stay Action

(Doc. 29) is DENIED, and Plaintiff's Motion for Arbitration (Doc.

32) is DENIED AS MOOT.       The arbitrating parties SHALL file a joint

status report with the Court on the progress of the proceedings

every NINETY (90) DAYS until the arbitration is resolved.                      The

Court further DIRECTS the Clerk to CLOSE this case for statistical

purposes.       Either     party may move to        reopen the       case   at an

appropriate time.                                              ^

     ORDER ENTERED at Augusta, Georgia, thi^-^ ^^day of October,
2018.



                                      J. RANDAL/HALL, OTIEF JUDGE
                                      UNITED STATES DISTRICT COURT
                                      SQLLTHERN DISTRICT OF GEORGIA




        - ^'[T]he FAA creates a presumption in favor of arbitrability; so,
parties must clearly express their intent to exclude categories of claims
from their arbitration agreement." Brown v. ITT Consumer Fin. Corp.,
211 F.3d 1217, 1222 (11th Cir. 2000). Unless excluded in the parties'
agreement. Title VII and retaliation claims are generally arbitrable.
Id. at 1221-24.      The Mutual Arbitration Agreement does not expressly
exclude Title VII or retaliation claims.          (Doc. 27-1, 5 3.)
